Citation Nr: 1027581	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-35 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cancer of the thyroid and 
lymph nodes, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The appeal is remanded the RO via the Appeals Management Center 
in Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran claims entitlement to service connection for cancer 
of the thyroid and lymph nodes, which he asserts is the result of 
ionizing radiation during his service in Pirmasens, Germany in 
1955 and 1956.  Specifically, the Veteran asserts that he was 
exposed while working as part of a Special Weapons Group, within 
the 12th Ordnance Battalion, Company A, handling bombs and shells 
for a 280 millimeter cannon as well as nuclear warheads.  He 
noted during his May 2010 Board hearing that although the 
building in Pirmasens in which he worked was lined with lead to 
keep radiation in, he and the other unit members did not wear 
protective suits and were not issued radiation badges.  Finally, 
he asserts, at least one other member of his company also 
developed thyroid problems after service.  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service may be 
established in one of three different ways, which have been 
outlined by the United States Court of Appeals for Veterans 
Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for veterans who participated in defined 
radiation risk activities and have certain diseases.   That is 
not the case for this Veteran.  Second, service connection may be 
established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  
Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred during 
or aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  The second and third methods apply here.  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."   38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).   The term "radiation-
risk activity" means: onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain service on the grounds 
of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service 
on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is found 
in 38 C.F.R. 
§ 3.311.  To consider a claim under § 3.311, as here, the 
evidence must show the following: (1) the Veteran was exposed to 
ionizing radiation in service; (2) he subsequently developed a 
radiogenic disease; and (3) such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. § 
3.311(b).  If any of the foregoing three requirements has not 
been met, service connection for a disease claimed as secondary 
to exposure to ionizing radiation cannot be granted under 38 
C.F.R. § 3.311. 38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).  The Veteran has submitted a medical opinion dated 
in February 2007 from a VA doctor of hematology/oncology in which 
the doctor stated that the Veteran's thyroid carcinoma 
(multifocal papillary carcinoma) was caused by his exposure to 
radiation ...during service.  Another VA oncologist in February 
2009 stated that the Veteran provided evidence that he was 
exposed to ionizing radiation during service, and there is 
evidence-based research that links ionizing radiation to exposure 
to thyroid neoplasm.  This doctor associated research articles to 
support her statements.   

Section 3.311(a) calls for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not manifest to 
a compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation in 
service.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric nuclear 
testing and in claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by "showing 
that the disease or malady was incurred during or aggravated by 
service," a task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In September 2004, the National Personnel Records Center (NPRC) 
indicated that the Veteran's service treatment records were 
unavailable and were likely destroyed in a 1973 fire at their St. 
Louis, Missouri, facility; that NPRC report also noted that the 
Veteran's Record of Occupational Exposure to Ionizing Radiation 
(DD Form 1141) was not of record.  In such cases where service 
records are unavailable, there is a heightened obligation to 
assist the claimant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a heightened 
duty to consider carefully the benefit of the doubt rule in 
cases, such as in this situation, in which records are presumed 
to have been or were destroyed while the file was in the 
possession of the government.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 
Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

In light of those heightened obligations and duty, and in 
consideration of the Veteran's statements and those of his fellow 
unit members, additional development is warranted.  Here, the 
Veteran's Department of Defense Form DD-214, Armed Forces of the 
United States Report of Transfer of Discharge (DD-214), confirms 
that the Veteran served from September 1954 to September 1957, 
with almost two years of foreign service.  Additionally, his DD-
214 also states that he served in Company A of the 12th Ordnance 
Battalion, and that his military occupation specialty was as a 
"Heavy Vehicle Driver."  As noted, several statements in 
support of the Veteran's contention that he was exposed to 
ionizing radiation, as well as many internet articles the Veteran 
has submitted, are of record.  

To that end, it is noted that the RO requested information in 
June 2005 pertaining to radiation to which the Veteran may have 
been exposed; in July 2005, the Army Aviation and Missile Command 
replied that there were no pertinent records.  Given the 
heightened obligations in this case and as the Board accepts the 
Veteran's assertions that his activities were as claimed, i.e., 
he handled and loaded trucks involving nuclear weaponry and 
worked in areas with potential exposure to ionizing radiation, 
the Board will request that action be taken to refer the claim to 
the VA Under Secretary for Health for a new radiation dose 
estimate as claimed by the Veteran that he was exposed to 
ionizing radiation while serving with the 12th Ordnance 
Battalion, Company A.

At his May 2010 hearing, the Veteran also submitted a list of 
names and service numbers of veterans who were similarly situated 
in the same unit and time.  Given the absence of supporting 
service records in this case, any possible claims folders from 
those veterans may contain information that might prove helpful 
in this case.  Id.  

Accordingly, the case is remanded for the following actions:

1.  Take all appropriate action to obtain 
and review the claims files of the 4 named 
individuals who served with the Veteran in 
Germany.  Any relevant information 
concerning exposure to radiation should be 
associated with the Veteran's claims file.  
Results from this search, even if 
negative, should be documented in the 
claims file.  


2.  Pursuant to the provisions of 38 
C.F.R. 
§ 3.311(a)(2)(iii), request that a new 
ionizing radiation dose estimate be 
obtained for the Veteran from the VA Under 
Secretary for Health.  The dose estimate 
should be based on the Veteran's submitted 
supporting evidence taking into 
consideration his activities in Germany 
with the 12th Ordnance Battalion, Company 
A.  After a radiation dose has been 
obtained, follow the procedural and 
adjudicative requirements of 38 C.F.R. 
§ 3.311.  In this regard, if appropriate, 
request that the VA Under Secretary for 
Benefits or its designee, after reviewing 
the claims file to include the Veteran's 
postservice treatment records as well as 
the February 2007 VA treating physician's 
opinion, to offer an opinion as to whether 
it is least as likely as not (a 50 percent 
probability or higher) that the Veteran's 
cancer of the thyroid and lymph nodes is 
related to service, including as a result 
of exposure to ionizing radiation in 
service.   In any review of the claim 
under 38 C.F.R. § 3.311, any opinion 
provided must be thoroughly explained, and 
an adequate rationale for any conclusions 
reached should be provided. 

3.  Readjudicate the issue of entitlement 
to service connection for cancer of the 
thyroid and lymph nodes, to include as due 
to ionizing radiation.  If any benefit 
sought on appeal remains denied, provide a 
supplemental statement of the case, to the 
Veteran and his representative, and an 
opportunity to respond in accordance with 
applicable statutes and regulations.  
Thereafter, return the appeal to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


